BENHAM, Justice,
concurring specially.
While I agree with Divisions 1, 3 and 4 of the majority opinion, I can agree only in judgment as to Division 2.1 must write separately because I disagree with the majority’s disapproval of the following cases: Walton v. State, 267 Ga. 713 (482 SE2d 330) (1997); Blair v. State, 267 Ga. 166 (476 SE2d 263) (1996); Turner v. State, 267 Ga. 149 *60(476 SE2d 252) (1996); and Veasey v. State, 311 Ga. App. 762 (717 SE2d 284) (2011). What the majority opinion finds unacceptable in these cases is language where the second step of the Batson analysis requires that the explanation given for a strike be “case related,” “specific,” “concrete,” and “tangible.” In abolishing this approach, the majority opinion cites Purkett v. Elem, 514 U. S. 765 (115 SC 1769, 131 LE2d 834) (1995); Snyder v. Louisiana, 552 U. S. 472 (128 SC 1203,170 LE2d 175) (2008); Rose v. State, 287 Ga. 238 (695 SE2d 261) (2010); scad Arrington v. State, 286 Ga. 335 (687 SE2d 438) (2009).
A little background information may be helpful in considering the approach taken by this special concurrence. The legal journey to a destination in the law where race and gender are impermissible factors in determining whether a person is allowed to serve on a jury, and a litigant’s right to have a jury untainted by race and gender consideration, has been long and arduous. It has by no means been a short and uneventful journey. It has moved at a snail’s pace through treacherous paths with pitfalls, barriers and obstacles along every step of the way. The journey from Swain v. Alabama to Batson v. Kentucky has taken over twenty years. Swain v. Alabama, 380 U. S. 202 (85 SC 824, 13 LE2d 759) (1965), overruled by Batson v. Kentucky, 476 U. S. 79 (106 SC 1712, 90 LE2d 69) (1986). During that period, countless citizens were denied opportunities to serve on juries throughout this country merely because of their race or gender. This history is indelibly impressed in the minds of hundreds of thousands of hard-working, law-abiding, and self-respecting citizens who were denied opportunities to serve on juries merely because of race or gender. I can remember when the first African-American in my community was allowed to serve on a jury, and the effect that this had on the community as a whole.4
As a young lawyer I watched as prospective jurors were stricken from the jury pool time and time again merely because of their race or gender. As president of my local bar association I would watch the prospective jurors, with a summons in hand, beaming with pride and anticipation that they too would be allowed to become a part of *61government as jurors. As they entered the jury box they made sure that they were well-groomed, polite and well-mannered. They would look up at the judge and out at the lawyers with pride and respect. But, as the process began, their joy turned to gloom as white citizens were retained and black citizens were stricken even though they gave almost identical answers. Looking disappointed and dejected they would leave the jury box crestfallen, sad, and feeling less than a full citizen.5 It is with this background in mind that I consider the action of the majority in disapproving the efforts in a line of cases that sought to flesh out, in a more meaningful and practical way, the right to jury service.
I do not take issue with Batson, Purkett, and the line of cases cited by the majority; I acknowledge that as a state we must accept the United States Supreme Court’s determinations as to the United States Constitution as well as federal statutes and regulations. However, as the Supreme Court of Georgia, we are free to interpret the Georgia Constitution in a manner that acknowledges the federal floor, but nevertheless raises that floor to provide our citizens with greater rights. Stephens v. State, 265 Ga. 356, 360 (456 SE2d 560) (1996) (“it is certainly clear that this court may interpret the equal protection clause of our state constitution as affording greater rights to our citizens than does the federal equal protection clause as interpreted by the Supreme Court of the United States”). Regarding the point of contention in this case, multiple states have held that their state constitution demands more of the proponent of a strike than is required under the United States Constitution after the *62Purkett holding. See People v. Jamison, 43 Cal.App. 4th 560 (50 Cal. Rptr. 2d 679, 686) (1996) (“it is appropriate to require that the prosecutor’s explanation be race neutral, reasonably specific, and trial related . . . [b]ecause California law is controlling, we are not required to go down the path created by the Purkett majority”). See also Looney v. Davis, 721 So2d 152, 164 (Ala. 1998) (declining to follow “Hernandez and Purkett” regarding the scrutiny applied to reasons given by a proponent of a peremptory strike, instead relying on “adequate and independent state law”).
The position taken by these states is not foreign to Georgia. In Parker v. State, 219 Ga. App. 361, 364 (464 SE2d 910) (1995) (physical precedent only), a case heard six months after Purkett was decided, our Court of Appeals reversed a trial court’s rejection of a criminal defendant’s Batson challenge, stating:
[W]e cannot condone the exclusion of the three prospective African-American jurors based almost entirely on their demean- or. The prosecution’s reasons for striking these African-American prospective jurors were not the kind of concrete, tangible, race-neutral, case-related and neutrally applied reasons sufficient to overcome Parker’s prima facie case.
This holding directly contradicts the Purkett decision, which permits a proponent to offer justifications for strikes that are not “persuasive, or even plausible” and still meet their burden under step two of the Batson test. Purkett, supra, 514 U. S. at 768. In Parker, Judge Pope authored a special concurrence in which he argued that the majority’s ruling could only be valid as an interpretation of the Georgia Constitution, given the recent Purkett decision which demanded a different outcome under federal law. Parker, supra, at 364. Even though the majority in Parker did not openly renounce the Purkett decision, our courts continued for many years to require that justifications for peremptory strikes be “specific,” “case-related,” and “concrete.” Ridley v. State, 235 Ga. App. 591, 592 (510 SE2d 113) (1998) (“[i]n carefully scrutinizing the State’s reasons, we stress that they cannot be ‘too vague, too subjective,... non-specific, (or) non-case related’ ”); Hood v. State, 245 Ga.App. 391, 393 (537 SE2d 788) (2000) (affirming the lower court’s denial of a Batson challenge as “the inattentiveness of an apparently sleeping prospective juror is certainly a case-related, race-neutral reason for exercising a peremptory challenge”); George v. State, 263 Ga. App. 541, 545 (588 SE2d 312) (2003) (“the prosecutor offered no explanation about how juror 12’s earring was related to the case at hand or how it would render him unable to be a fair and impartial juror”) (emphasis supplied).
*63The reluctance of Georgia courts to accept “silly” and “superstitious” justifications suggests agreement with the dissent in Purkett, which states “ ‘[i]t would take little effort for prosecutors who are of such a mind to adopt rote “neutral explanations” which bear facial legitimacy but conceal a discriminatory motive.’ ” Purkett v. Elem, supra, 514 U. S. at 773. The dissenters in Purkett, like the majority in People v. Jamison, supra, and Looney v. Davis, supra, sought not to expand Batson to new heights and difficulty, but to adhere to the law developed in Batson itself: “the prosecutor therefore must articulate a neutral explanation related to the particular case to be tried.” Batson v. Kentucky, supra, 476 U. S. at 98 (emphasis supplied).
For over 25 years the decisions of this Court and our Court of Appeals have stood as a tool to help trial judges deal with all kinds of difficult and troubling issues, including those of race and gender. Trial judges need flexibility in using legal tools so that they may shape and mold the law to fit the particular situation. The majority opinion has given them an inflexible formalistic approach that elevates form over substance. There are times during the jury selection process that the trial court needs to be able to compress the process to get to the heart of the matter so that justice can be done not only to the parties, but also to the prospective jurors. Our trial judges are remarkably resourceful and are peculiarly equipped to get to the heart of matters. Often-times it is necessary to put substance over form to reach the right conclusion. Such an approach was evident years ago in my small north Georgia circuit, when I brought to the attention of the District Attorney and the judge that prospective jurors felt unappreciated when they were stricken during the peremptory challenge process for reasons of race and gender. It was at that moment that the trial judge turned to the District Attorney and said, “I know the law allows you to strike a juror for any reason, but I will not tolerate jurors being stricken because of race and gender.” The District Attorney responded by saying, “Judge, I agree with you and I will instruct my staff accordingly.” This conversation took place before Batson, Georgia v. McCollum, 505 U. S. 42 (112 SC 2348, 120 LE2d 33) (1992), and the host of related cases that were eventually decided by the United States Supreme Court. This colloquy reflected the sentiment of a small north Georgia circuit that race and gender had no place in the administration of justice.
To the credit of prospective jurors we sincerely believe that they enter upon the service in an environment that is free of discrimination based on race or gender. We offer them these words of support and *64comfort by an unknown poet:
Decided November 19, 2012.
Kevin C. Armstrong, for appellant.
Gregory W. Edwards, District Attorney, Nicholas E. Deeb, Assistant District Attorney, Samuel S. Olens, Attorney General, Paula K Smith, Senior Assistant Attorney General, Katherine L. Iannuzzi, Assistant Attorney General, for appellee.
You are your country’s keeper Your government is but you You are the woof of her fabric Whether she be strong or weak or true Yes you are your country’s keeper And yours forever the blame Whether she rises in her glory Or withers in her shame.
One size does not fit all. It is this flexibility that I seek to preserve for trial judges and lawyers throughout this state, and it is with respect for our use of the jury system that I pen this special concurrence.

 It was the early 1950s when our neighbor, Rev. Moses Slocum, became the first black person to serve on a jury in our circuit. His service was a moment of celebration for our entire community. Rather than becoming angry as to the lack of service, we looked to a brighter day when more would be allowed to serve. We were mindful of the words of Omar Khayyám (1048-1131), a Persian polymath, renowned as a mathematician, astronomer, philosopher, and poet.
The moving finger writes and having writ moves on,
All your piety and all of your wit Can’t call it back to cancel a line of it.
Nor all of your tears wash a word of it.


 It was on one of these many occasions that an African-American woman approached me as the president of the local har association. She said the following:
I dropped everything that I was doing just to come to court and serve on the jury. I was well-dressed, well-mannered, well-educated and respectful. It was my chance to finally become a part of the government of a country and state that I love and honor. I answered all of the questions posed to me, the same as the other white jurors. Yet the whites were accepted and I was rejected. I feel I have been subpoenaed to court to be made a fool of.
She then paused and said:
If I am not good enough to serve as a juror, then I am not good enough to cooperate with the administration of justice. In the future, if I see a crime committed I will not volunteer to be a witness. If I am asked to he a part of neighborhood watch I will refuse to do so. If I am asked to he a part of some community activity designed to support the court system I will decline the opportunity And if I am subpoenaed to come to court again to serve on a jury, I will refuse to do so.
I realized then that the damage done when legitimately qualified citizens are denied service goes beyond the denial of a fair trial to those who appear before the bar of justice. The damage is done to the very foundation of justice itself. It erodes respect for our legal process. It causes citizens not to cooperate with law enforcement and those who administer our system of justice. This damage can be long-term and deep-seated.